Citation Nr: 0527239	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-02 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion.

2.  Entitlement to a rating in excess of 30 percent for 
recurrent dislocation, right (major) shoulder.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claims on appeal.

In December 2004, the Board denied the veteran's claims.  He 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claim Court).  In May 2005, the 
Veterans Claims Court vacated the Board's decision and 
remanded the matter to the Board for reconsideration.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left shoulder (minor) disability is 
manifested by subjective complaints of a grinding pain, 
episodic swelling, feelings of numbness in the hand, and 
recurrent subluxations, that he is able to reduce himself.  
Objective findings of the veteran's left shoulder disability 
include a well-healed surgical scar, positive apprehension 
sign, and positive impingement sign.  Muscle strength is 5/5 
with give away weakness due to pain on examination of the 
rotator cuff.  There were no neurological deficits noted.

2.  The veteran's right shoulder (major) disability is 
manifested by subjective complaints of grinding pain, similar 
to the left, but with more frequent subluxations.  Objective 
findings of the veteran's right shoulder disability include 
mild atrophy of the deltoid muscle.  Like the left shoulder, 
there was positive apprehension sign, and positive 
impingement sign.  Muscle strength is 5/5 with give away 
weakness due to pain on examination of the rotator cuff.  
There were no neurological deficits noted.

3.  There is no objective clinical evidence of ankylosis of 
the scapulohumeral articulation, limitation of motion 
sufficient to support a higher rating, fibrous union, 
nonunion, or loss of head of the humerus, malunion of the 
humerus, or dislocation of the clavicle or scapula of either 
the right or left shoulder.

4.  There is X-ray evidence of arthritis of both shoulders. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, 
Plate I, Diagnostic Codes (DCs) 5200, 5201, 5202, 5203 
(2004).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent dislocation, right (major) shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, DCs 5200, 5201, 5202, 5203 (2004).

3.  A separate schedular evaluation of 10 percent for 
arthritis of the left shoulder is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2004).

4.  A separate schedular evaluation of 10 percent for 
arthritis of the right shoulder is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The RO has rated the veteran's right and left shoulder 
disabilities under DC 5202 for  impairment of the humerus.  
The Board will also consider DCs 5003-5010, 5200, 5201, and 
5203 for arthritis, ankylosis of the scapulohumeral 
articulation, limitation of motion of the arm, and impairment 
of the clavicle or scapula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Moreover, under DC 5200 (ankylosis of the scapulohumeral 
articulation), favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees warrants a 20 
percent for the minor arm and 30 percent for the major arm.  
With intermediate ankylosis between favorable and unfavorable 
a 30 percent (minor) and 40 percent (major) rating will be 
assigned.  A 40 percent evaluation (minor) and 50 percent 
rating (major arm) would be warranted with unfavorable 
ankylosis and abduction limited to 25 degrees from the side.

Under DC 5201 (limitation of motion), limitation of motion at 
shoulder level, or midway between the side and shoulder level 
warrants a 20 percent for both the major and minor arms.  A 
30 percent evaluation (major) and 20 percent rating (minor) 
is in order with limitation of the arm to 25 degrees from the 
side under this code.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of both the major and minor arm with 
moderate or with frequent episodes of dislocation and 
guarding of movement only at the shoulder level.  With 
malunion and marked deformity a 20 percent evaluation (minor) 
and 30 percent rating (major) will be assigned.  

With recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, a 20 
percent evaluation (minor) or 30 percent rating (major) may 
be warranted.  A 40 percent evaluation (minor) or 50 percent 
rating (major) would be in order for fibrous union of the 
humerus.  A 50 percent evaluation (minor) and 60 percent 
rating (major) is warranted with nonunion (false flail joint) 
of the humerus.  Loss of the head of the humerus (flail 
shoulder) will be assigned a 70 percent rating (minor) and 80 
percent evaluation (major) under DC 5202.

A 20 percent evaluation is warranted under DC 5203 for either 
the major or minor arm, the highest available under this 
code, for dislocation of the clavicle or scapula or nonunion 
of the clavicle or scapula with loose movement.

The veteran contends, in essence, that his bilateral shoulder 
disabilities are worse than currently evaluated.  After a 
review of the evidence, the Board finds no entitlement to a 
higher than the current 20 percent disability rating for his 
left (minor) shoulder disability or a higher than the current 
30 percent rating for the right (major) shoulder.  

However, the Board concludes that the veteran is entitled to 
separate compensable evaluations for arthritis of the right 
and left shoulders.  Parenthetically, the veteran is 
reportedly right-handed as noted in medical evidence, 
including a November 2002 outpatient treatment record.

The Board notes that both the current 20 percent rating 
(minor shoulder) and 30 percent evaluation (major shoulder) 
contemplate favorable ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion at the shoulder 
level (DC 5201), malunion of the humerus with moderate or 
marked deformity, or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all movement (DC 5202), and dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement (DC 5203).  

Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

After a review of the evidence, the Board finds that higher 
ratings are not available.  First, there is no basis for a 
higher rating under DC 5200 (ankylosis of the scapulohumeral 
articulation) because the evidence does not show that the 
veteran has ankylosis of either scapulohumeral articulation.  
Ankylosis is defined as stiffening or fixation of a joint.  

In the July 2003 VA examination report, range of motion was 
reported as abduction to 120 degrees, forward flexion to 160 
degrees, and external rotation to 30 degrees, bilaterally.  
As there is no indication of ankylosis of either the right or 
left scapulohumeral articulation, there is no basis for a 
higher ratings under DC 5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  As reported 
above, the July 2003 VA examination showed abduction to 120 
degrees bilaterally (with normal abduction to 180 degrees - 
essentially with arm straight up above the head).  While the 
veteran asserts that the limitation of motion has worsened, 
there is no indication that his motion is limited to 25 
degrees from the side.  

This finding is consistent with a December 2002 physical 
therapy note which reported range of motion as left shoulder 
flexion to 110 degrees and right shoulder flexion to 100 
degrees (90 degrees of flexion is essentially the arm 
straight out from the body).  Therefore, there is no basis 
for a higher rating under DC 5201 for either the right or 
left shoulders.

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  However, the evidence fails to support a higher 
rating under DC 5202.  Of note, while July 2003 X-rays show 
advanced arthritic changes bilaterally in the glenohumeral 
joints with positive osteophytes and joint space narrowing, 
there was no indication of a fibrous union of the humerus, a 
false flail joint, or a flail shoulder.  

This evidence suggests to the Board that there is, in fact, 
no evidence of a humeral defect warranting higher disability 
ratings.  In sum, the Board finds no evidence consistent with 
the criteria for higher ratings under DC 5202 for an 
impairment of the humerus.  

Next, a higher than 20 percent rating (for either the minor 
or major shoulder) would not be available under DC 5203 
(impairment of the clavicle or scapula) regardless of the 
severity of the right or left shoulder disability.  
Therefore, the Board finds no basis for a higher rating under 
this diagnostic code.

Nonetheless, after reviewing the evidence on file, the Board 
finds that the veteran is entitled to separate 10 percent 
ratings for arthritis of the right and left shoulders with 
painful motion.  Specifically, a July 2003 X-ray report 
reflected arthritic changes in the glenohumeral joints.  
Further, treatment records show on-going complaints of pain 
on motion.  

As noted above, VA General Counsel has held that a claimant 
who technically had full range of motion but the motion was 
inhibited by pain may be rated separately under DC 5003.  
Accordingly, separate evaluations are warranted for right and 
left shoulder arthritis.  The ratings for arthritis are based 
upon painful motion.  It is noted that in assigning these 
separate ratings, the Board has contemplated the complaints 
of weakness and pain as described by the veteran.  

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for higher ratings.  

The VA examination and outpatient treatment records were 
reviewed and simply do not show that the veteran's symptoms 
satisfy the schedular criteria.  As noted above, physical 
examinations reveal no objective clinical evidence of 
ankylosis of the scapulohumeral articulation, limitation of 
motion sufficient to support a higher rating, fibrous union, 
nonunion, or loss of head of the humerus, malunion of the 
humerus, or dislocation of the clavicle or scapula of either 
the right or left shoulder.

Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current ratings, including 
the rating for arthritis, and indicia of higher ratings, such 
as atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Considering all of the evidence, the Board finds that the 
now-assigned ratings contemplate the pain and symptomatology 
consistent with his disabilities.  Furthermore, these ratings 
contemplate the degree of functional limitation due to pain.  
There is, therefore, no basis for further increased ratings 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2001, March 2003, and May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2004.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  In 
essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific a VA medical opinion pertinent 
to the issues on appeal were obtained in July 2003.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for recurrent dislocation, left (minor) shoulder, status-post 
surgical repair with limitation of motion, is denied.

The claim for entitlement to a rating in excess of 30 percent 
for recurrent dislocation, right (major) shoulder, is denied.

A separate 10 percent evaluation for arthritis of the left 
shoulder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A separate 10 percent evaluation for arthritis of the right 
shoulder is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

With respect to the issue for TDIU, the issue will be 
remanded to the RO for readjudication in light of the 
increase in the veteran's disability ratings.  Further, in 
order to make certain that all records are on file, up-to-
date VA medical records should be obtained.  Therefore, the 
Board finds that additional development in this area is 
indicated.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center (VAMC) in 
Dublin, Georgia, for the period since 
January 2003.

2.  Thereafter, the RO should re-
adjudicate the TDIU issue.  If the 
benefit sought remains denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


